DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114, 115, 213 and 215.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104, 103e and 203e.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “109” has been used to designate both a slotted cassette holder body and what appears to be an opening within the cylindrical body of the hub shell in Fig. 9.  
Reference character 101 should not be underlined in each of Figs. 1-9 and reference character 201 should not be underlined in each of Figs. 10-18.  Note 37 CFR 1.84(q) regarding the proper use of underlining of reference characters.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interchangeable hub system having an internal component having a second distal end comprising a threaded portion and a first lock ring capable of mating with the threaded portion as set forth in .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities: the phrase “of t of the” in each of paragraphs [026] and [027] of the “Background of the Invention” section should be replaced with the phrase -- of the – to correct apparent typographical errors.  


Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 5 (i.e., the second claim 5) has been renumbered 6.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 6 (i.e., the second listed claim 5) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
	Specifically, there is no support in the specification or drawings for an interchangeable hub system having an internal component having a second distal end comprising a threaded portion and a first lock ring capable of mating with the threaded portion as set forth in claim 1 in combination with a plurality of grooves formed in the opening of the cylindrical hub shell and two sets of cogs formed on the internal component, wherein the grooves mate with the cogs as set forth in claim 6 (i.e., the second listed claim 5).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanehisa et al. (US 2006/0191764 A1; hereinafter “Kanehisa”).
	Kanehisa discloses an interchangeable hub system 12 comprising: a hollow cylindrical hub shell 32 having right 32b and left 32a distal ends, said hollow cylindrical hub shell having 32f, 32d at said right and left distal ends thereof, said radially extending flanges having regularly-spaced holes sized to receive bicycle wheel spokes (Fig. 2); an internal component (comprised of 31 and 36) capable of sliding into said opening of said hollow cylindrical hub shell (Fig. 2), said internal component having first and second distal ends with a skewer hole (unlabeled hole that extends through 31) extending therethrough, wherein said first distal end comprises a slotted cassette holder body 36 and said second distal end comprises a threaded portion 31a; and a first lock ring 52 capable of mating with said threaded portion of said internal component to secure said internal component within said cylindrical hub shell (Fig. 2), and wherein the system comprises a second lock ring 41 capable of mating with said threaded portion of said internal component to secure said internal component within said cylindrical hub shell (Fig. 2).

10.	Claims 1 and 6 (i.e., the second listed claim 5) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (US 9,016,802 B2).
	Kitamura discloses an interchangeable hub system 10 comprising: a hollow cylindrical hub shell 24 having right and left distal ends, said hollow cylindrical hub shell having an opening (unlabeled, but shown in Fig. 2) therethrough and radially extending flanges 24b, 24a at said right and left distal ends thereof (Fig. 2), said radially extending flanges having regularly-spaced holes sized to receive bicycle wheel spokes (lines 36-40 of col. 7; Fig. 2); an internal component (comprised of 20, 52 and 22) capable of sliding into said opening of said hollow cylindrical hub shell, said internal component having first and second distal ends with a skewer hole (hole within hollow spindle body 30) extending therethrough, wherein said first distal end comprises a slotted cassette holder body 22 and said second distal end comprises a threaded portion at 30a; 32 capable of mating with said threaded portion of said internal component to secure said internal component within said cylindrical hub shell (Fig. 2), and wherein a plurality of grooves 40d, 24c are formed in said opening of said cylindrical hub shell and two sets of cogs 52a, 52b are formed on said internal component (Fig. 3), wherein said grooves mate with said cogs (line 42 of col. 6 through line 3 of col. 7).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Schroeder et al. (US 2008/0116658 A1; hereinafter “Schroeder”).
	Although Kitamura discloses the mating of the internal component within the opening of the cylindrical hub via grooves mating with cogs as noted above in which the diameter of one 
	Schroeder, however, teaches a bicycle axle assembly in which the respective ends of an internal component 30 has two discrete sections in the shape of hexagons to mate with a plurality of edges forming the shape of a hexagon provided at each respective end of the openings to force an orientation.
	It would have been obvious to one having ordinary skill in the art to have modified the interchangeable hub system of Kitamura by substituting its known coupling arrangement to force an orientation for another well-known coupling arrangement in the form of mating hexagon shapes, such as taught by Schroeder, to provide predictable results for securing the internal component within the cylindrical hub at a desired orientation.

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanehisa in view of Urabe (US 2007/0024106 A1).
	Kanehisa fails to disclose each of its lock rings having a plurality of planar surfaces to allow for a lock ring tool to mate with and remove said lock rings.
	Urabe, however, teaches a bicycle hub assembly in which the lock rings 57 have a plurality of planar surfaces to allow for a lock ring tool to mate with and remove said lock rings (Figs. 4 and 5).
	It would have been obvious to one having ordinary skill in the art to have modified the interchangeable hub system of Kanehisa by forming its lock rings to have a plurality of planar .

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Lin (US 5,518,096) teaches a bicycle hub assembly in which an internal component 3 includes a hexagon-shaped section 322 at one end thereof that mates within a hexagon-shaped opening at 14 within a cylindrical hub 1 as shown in Fig. 3A.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kip T Kotter/Primary Examiner, Art Unit 3617